Citation Nr: 0926205	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  09-08 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUE

Entitlement to service connection for residuals of auditory 
nerve damage, to include hearing loss.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The appellant served in the Army National Guard.  His service 
included, among other things, a period of active duty for 
training from July 1962 to January 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision by the RO.  

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2008).

In the present case, the appellant has reported that his 
service in the Army National Guard included service during 
the period from July 1965 to July 1968.  That service has not 
been verified.  Neither have any service treatment records 
been obtained that correspond to that period.  Because it is 
not entirely clear that all reasonable efforts to obtain the 
appellant's complete service treatment records have been 
exhausted, additional development is required.  See, e.g., 
38 C.F.R. § 3.159(c)(2) (2008) (VA will end its efforts to 
obtain relevant records in the custody of a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile).

Correspondence of record from Benn Gilmore, M.D., dated in 
November 2006, indicates that the appellant's difficulties 
with hearing loss were first noted by a Dr. Korotkin.  
Presently, there are no records from Dr. Korotkin in the 
appellant's claims file.  Because the records from Dr. 
Korotkin could contain information that bears on the outcome 
of the appellant's appeal, efforts should be made to obtain 
them.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2008).

In May 2008, the appellant wrote the RO and requested a 
complete copy of his VA claims file.  Correspondence of 
record, dated in January 2009, indicates that the RO provided 
the requested information.  In March 2009, however, the 
appellant contacted the RO in writing and indicated that he 
was still awaiting receipt of additional medical records from 
VA including, but not limited to, a copy of a January 1963 
service department examination report and a copy of the 
report of a VA examination conducted in September 2008.  He 
indicated that he wanted the records so that he could have 
his doctor review them.  This needs to be investigated.  
38 C.F.R. § 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the service department to verify the 
appellant's reported service from July 1965 
to July 1968.  The response(s) received 
should be associated with the record on 
appeal.

2.  Conduct a thorough search for any 
service treatment records for the appellant 
that may exist for the period from July 1965 
to July 1968.  The National Personnel 
Records Center should be contacted as one 
possible source of the requested evidence 
(and, if necessary, any Guard unit(s) to 
which he was assigned).  Efforts to obtain 
the evidence should be fully documented, and 
should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  Any additional (i.e., non-
duplicative) information or evidence 
obtained should be associated with the 
claims file.

3.  Ask the appellant to provide a release 
for any relevant records of examination 
and/or treatment in the possession of Dr. 
Korotkin, and to identify, and provide 
releases for (where necessary), any other 
care providers who might possesses new or 
additional evidence pertinent to the matter 
here in question.  If the appellant provides 
adequate identifying information, and the 
necessary release(s), assist him in 
obtaining the records identified, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  The new or additional (i.e., non-
duplicative) evidence obtained, if any, 
should be associated with the claims file.

4.  Ask the appellant to indicate whether he 
ever received the copy of his claims file 
that the RO apparently mailed in January 
2009.  If he did not, take action to provide 
the requested records.  Afford the appellant 
a reasonable time to consult with a 
physician and provide a response, if he so 
desires.

5.  After all of the foregoing development 
has been completed, review the claims file 
to determine whether additional evidence or 
argument has been added to the claims file 
since the date of the Board's remand.  If 
additional, relevant evidence or argument 
has been received, make arrangements to 
schedule the appellant for a new audiometric 
examination.  After reviewing the claims 
file, examining the appellant, and 
conducting audiometric and speech 
discrimination (Maryland CNC) testing of 
both ears, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 
percent or more probable) that the appellant 
has a current disability, including a 
current hearing disability, that can be 
attributed to service, to include any in-
service exposure to noise or auditory nerve 
damage.  A complete rationale should be 
provided.

6.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the appellant.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

